DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al (U.S. Pub. 2017/0282562)
Regarding claim 1, a liquid ejecting head comprising head chips configured to eject a liquid toward a medium in a first direction (Abstract)
When a width direction of the medium is a second direction, a direction orthogonal to the first direction and the second direction is a third direction, and a direction perpendicular to the first direction and intersecting the second direction and the third direction is a fourth direction (Figure 2; refer to figure below)
The head chips include: a first chip group in which first head chips are arranged side by side in the second direction, the first head chip having a first nozzle row formed by arranging first nozzles side by side in the fourth direction
A second chip group in which second head chips are arranged side by side in the second direction, the second head chip having a second nozzle row formed by arranging second nozzles side by side in the fourth direction
The first chip group is arranged side by side in the third direction with respect to the second chip group (Figure 2; Paragraphs 0041-0045)

    PNG
    media_image1.png
    616
    847
    media_image1.png
    Greyscale


	Regarding claim 2, the first chip group and the second chip group partially overlap each other when viewed in the second direction (Figure 2; refer to figure above)
	Regarding claim 3, one second head chip α of the second head chips is located next to one first head chip α of the first head chips and located in the second direction with respect to the first head chip α
	The second head chip α is located next to one first head chip ß of the first head chips, which is different from the first head chip α, and located in a direction opposite to the second direction with respect to the first head chip ß (Figure 2)
	Regarding claim 8, the fourth direction is a direction between the second direction and the third direction (Figure 2; refer to figure above)
	In two adjacent first head chips among the first head chips, one first head chip disposed in the second direction is disposed offset from the other first head chip in the third direction (Figure 2; refer to figure above)
	Two adjacent second head chips among the second head chips, one second head chip disposed in the second direction is disposed offset from the other second head chip in the third direction (Figure 2; refer to figure above)
	Regarding claims 9-11, a transport portion that transports the medium (Figures 1-2; Paragraphs 0033-0037)
	Regarding claims 12-14, a line head (4) in which a plurality of the liquid ejecting heads are provided side by side in the second direction (Figures 1-2; Paragraph 0003)
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 6, 2022